


LOAN PARTICIPATION AGREEMENT – BUFFINGTON SIGNATURE HOMES, LLC
(UDF III $2,500,000 Lot Inventory Loan to Buffington Signature Homes, LLC)


This Loan Participation Agreement (this “Agreement”) is entered into effective
as of the 24th day of March, 2010 (the “Effective Date”) by and between UNITED
DEVELOPMENT FUNDING III, LP, a Delaware limited partnership as lender, agent and
assignor (the “Agent”), and UNITED DEVELOPMENT FUNDING IV, a Maryland real
estate investment trust as assignee and participant (the “Participant”).


R E C I T A L S:


A.           The Agent is the lender of that certain $2,500,000 revolving lot
inventory loan (the “Loan”) to Buffington Signature Homes, LLC, a Texas limited
liability company, as successor-by-merger to Buffington Signature Homes, Ltd., a
Texas limited partnership (“Borrower”).


B.           The Loan is evidenced and secured by the following: (i) that
certain Loan Agreement between Lender and Borrower dated effective as of August
12, 2008 (the “Loan Agreement”), (ii) that certain Secured Promissory Note in
the principal amount of $2,500,000 executed by Borrower and payable to the order
of the Agent and its assigns, dated as of even date with the Loan Agreement (the
“Note”), (iii) those certain Master Deeds of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filings executed by Borrower to Todd
Etter, trustee for the benefit of the Agent, and recorded in of various counties
in the State of Texas in which Borrower does business (collectively, as
previously amended, supplemented, assumed and assigned, the “Master Deed of
Trust”), (iv) each Short Form Deed of Trust executed by Borrower to Todd Etter,
trustee for the benefit of the Agent, which are recorded (or which will, in the
future, be recorded) in the Real Property Records of various counties in the
State of Texas in which Borrower does business (collectively, the “Short Form
Deeds of Trust”; the Master Deed of Trust and the Short Form Deeds of Trust are
referred to herein collectively as the “Deeds of Trust”), and (v) all other
guaranties, security agreements, assignments, certificates and other agreements
or documents, evidencing, securing, or otherwise documenting or giving notice of
the Loan and any performance or payment obligations with respect thereto,
described on Exhibit “A” including, without limitation, all modifications,
restructurings, extensions, consolidations and amendments of the foregoing
(collectively with the Loan Agreement, the Note, and the Deeds of Trust, the
“Loan Documents”).


C.           On the Effective Date, the outstanding balance of the Note is
$466,213.62, consisting of $461,800.09 in principal, and $4,413.53 in accrued,
unpaid interest.


D.           The Participant desires to purchase a 100% participation interest
in the Loan and the Loan Documents during the Participation Period (as
hereinafter defined) (the “Participation Interest”), and the Agent has agreed to
sell and assign the Participation Interest to the Participant.


E.           The Participant, as owner of the Participation Interest, desires to
appoint the Agent as its agent in connection with all rights and duties under
the Note and the Loan Documents, and the Agent has agreed to act as the
Participant’s agent with respect to the foregoing transactions.


A G R E E M E N T:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Agent and the Participant agree as
follows:


 
1

--------------------------------------------------------------------------------

 
1.           Assignment.  For valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Agent hereby agrees to sell,
transfer, assign, and convey, and does hereby sell, transfer, assign, and convey
to the Participant, and the Participant hereby agrees to purchase, accept and
receive, and does hereby purchase, accept and receive from the Agent, the
Participation Interest, in consideration for the payment of the Purchase Price
(as defined in Section 4 below).


2.           Participation Period.  The Participation Period shall commence on
the Effective Date and shall terminate on the earliest of (i) August 12, 2010,
which is the maturity date of the Loan (or, if maturity date of the Loan is
extended, to such date to which the Participation Period is extended as
referenced in a written extension agreement executed by the Participant and the
Agent), (ii) the date of an Agent Foreclosure Event (as hereinafter defined), or
(iii) the date of a Buyback Event (as hereinafter defined).  The Participant
shall be entitled to 100% of any interest accrued on the Note during the
Participation Period, but the Participant shall not be entitled to any interest
accrued on the Note during any period other than the Participation Period,
except for component of the Purchase Price (as hereinafter defined) attributable
to accrued interest.


3.           Assumption.  The Participant hereby assumes all funding obligations
of the Agent under the Loan Documents during the Participation Period.


4.           Purchase Price.  The Purchase Price (herein so called) to be paid
by the Participant for the Participation Interest shall be equal to the sum of
(x) $466,213.62, which is the outstanding balance of the Note on the Effective
Date, plus (y) the Participant’s assumption of all funding obligations of the
Agent under the Loan Documents during the Participation Period.  Absent manifest
error, the Participant’s books and records relating to the amounts so funded by
the Participant shall be conclusive evidence of the Purchase Price.


5.           Loan Funding Procedures.  Each time during the Participation Period
that the Agent receives an Advance Request (as such term is defined in the Loan
Agreement) from Borrower, the Agent shall deliver the Advance Request to the
Participant together with such other documents and information as is requested
by the Participant with respect to the Advance Request.  Upon receiving all
documents and information requested with respect to the Advance Request, the
Participant shall fund the principal amount of the Advance Request directly to
the title company closing the take down relating to such Advance Request upon
the Agent’s request.


6.           Payment of  Interest and Principal.  During the Participation
Period, the Agent shall cause Borrower to pay the Participant 100% of all
payments of principal and interest made by or on behalf of Borrower on the Note
or in respect of the Loan.  The Agent shall make cause all payments due to the
Participant under this Section 6 to be made promptly upon receipt of payment
from Borrower.  At any time upon the Participant’s request, the Agent shall
cause all payments made on the Note or in respect of the Loan to be paid
directly to the Participant.  All payments shall be made by wire transfer or
such other method as specified by the Participant.


7.           Appointment of the Agent.  The Participant hereby appoints the
Agent as its agent with respect to its Participation Interest, and hereby
authorizes the Agent on its behalf, and as deemed advisable by the Agent, to
monitor and administrate the Note and the Loan Documents, and to do any and all
acts and to make any and all decisions required, contemplated or advisable in
connection with the Note and the Loan Documents; provided, however, that the
Agent shall not take any action or make any decision without the prior written
consent of the Participant with respect to the following matters (the “Major
Decisions”):  (i) modification or amendment of the Note and the Loan Documents,
including, without limitation, extension of the maturity date of the Loan or any
increase in the amount of the Loan, (ii) the acceleration of the Note upon the
occurrence of an Event of Default (as such term is defined in the Note and the
Loan Documents), and (iii) enforcement of the rights and remedies available to
the holder of the Note and the Loan Documents.  The Agent’s powers to act on
behalf of the Participant shall be limited solely by the foregoing limitations
and by the terms and conditions of the Note and the Loan Documents.  Subject to
the obligation of the Agent to obtain the prior written consent of the
Participant with respect to Major Decisions, the Participant shall rely solely
upon the Agent with respect to its Participation Interest and the enforcement of
its rights under the Note and the Loan Documents, and shall not have any rights
separate from the Agent to take any action, make any decision, or enforce any
right under the Note and the Loan Documents.


 
2

--------------------------------------------------------------------------------

 
8.           Agreement to be Bound.  Each of the Participant and the Agent
hereby accepts, assumes and agrees to be bound by, and to perform in accordance
with, all of the terms and provisions of the Note and the Loan Documents, as
they may be modified or amended from time to time.


9.           Collateral Matters.
 
 
(a)           The Loan Documents are collateral for that certain Loan and
Security Agreement executed by the Agent in favor of Wesley J. Brockhoeft
(“Brockhoeft”), as lender to the Agent, dated as of September 21, 2009 or any
new loan documents evidencing a new or replacement line of credit to the Agent
from Brockhoeft or any new or substitute lender providing the Agent with a line
of credit (as such may be amended, modified, renewed, extended, superseded or
replaced from time to time, collectively, the “Agent Loan Agreement”).   Nothing
herein shall effect or impede the obligations of the Agent under the Agent Loan
Agreement.  Subject to the Agent’s obligation to repurchase the Participation
Interest upon an Agent Foreclosure Event (as hereinafter defined) as further set
forth in Section 11 below, the Participant accepts, assumes and agrees to be
bound by, all of the terms and provisions of the Agent Loan Agreement as they
relate to the Note and the Loan Documents (which are collateral for the Agent’s
obligations under the Agent Loan Agreement); provided, however, that such
agreement of the Participant shall not be deemed to create privity between the
Participant and Brockhoeft and his assigns, or any new or substitute lender
providing the Agent with a line of credit.


(b)           The Participation Interest is collateral for that certain Loan and
Security Agreement executed by the Participant in favor of Raley Holdings, LLC
(“Raley”), as lender to the Participant, dated as of March 8, 2010, or any new
loan documents evidencing a new or replacement line of credit to the Participant
from Raley or any new or substitute lender providing the Participant with a line
of credit (as such may be amended, modified, renewed, extended, superseded or
replaced from time to time, collectively, the “Participant Loan Agreement”).  
Nothing herein shall effect or impede the obligations of the Participant under
the Participant Loan Agreement.  The Agent hereby accepts, assumes and agrees to
be bound by, all of the terms and provisions of the Participant Loan Agreement
as they relate to the Participation Interest (which is collateral for the
Participant’s obligations under the Participant Loan Agreement); provided,
however, that such agreement of the Agent shall not be deemed to create privity
between the Participant and Raley and his assigns, or any new or substitute
lender providing the Participant with a line of credit.


10.           Indemnification by the Participant.  The Agent shall not be liable
or responsible for, and shall be saved, indemnified and held harmless by the
Participant, from and against any and all claims and damages of every kind
relating to (a) its performance as the Agent hereunder and under the Note and
the Loan Documents; (b) the performance or nonperformance of any act by the
Agent hereunder and under the Note and the Loan Documents, (c) Borrower’s
failure to pay the Note  in full or to comply with any of its obligations under
the Note and the Loan Documents, or any "default" or "event of default" by
Borrower under the Note and the Loan Documents, or any breach by Borrower of any
representation, warranty, covenant or agreement contained in the Note and the
Loan Documents, (d) the Agent’s enforcement, or lack of enforcement of any right
it may have individually or on behalf of the Participant arising under the Note
and the Loan Documents; and (e) the Participant’s loss of its investment in the
Participation Interest, in whole or in part, should such loss occur for any
reason; provided, however, that the Participant shall have no indemnity
obligations under this Section 10 to the extent that any claims or damages arise
from (1) the gross negligence or willful misconduct of the Agent in the
following matters: (x) its performance as the Agent hereunder, (y) the
performance or nonperformance of any act by the Agent hereunder and under the
Note and the Loan Documents, or (z) the Agent’s enforcement, or lack of
enforcement of any right it may have individually or on behalf of the
Participant arising under the Note and the Loan Documents, (2) the foreclosure
by Brockhoeft or his assigns, or any new or substitute lender providing the
Agent with a line of credit, of the Note and the Loan Documents or any
collateral therefor, or the performance or nonperformance of any act by the
Agent or Brockhoeft or his assigns, or any new or substitute lender providing
the Agent with a line of credit, under or in connection with the Loan Agreement
(any such event is referred to herein as an “Agent Foreclosure Event”), or (3)
the breach by the Agent of its obligations under Sections 11 and 13 of this
Agreement.


 
3

--------------------------------------------------------------------------------

 
11.           Agent Foreclosure Event.  Upon an Agent Foreclosure Event, the
Participation Period shall terminate automatically and the Agent shall
repurchase the Participant’s Interest in accordance with Section 13 below.


12.           Buyback Event.  The Participant shall have the option to terminate
the Participation Period at any time by giving the Agent thirty (30) days
written notice of its intent to require the Agent to repurchase the
Participation Interest (a “Buyback Event”).


13.           Termination of Participation Interest.  Upon termination of the
Participation Period for any reason, the Agent shall pay the Participant an
amount equal to (x) the outstanding principal amount of the Note, on the date of
termination, together with all accrued interest due thereon, plus (y) any
amounts due to the Participant under Section 6 which were not previously paid to
the Participant, but only to the extent such amounts are not duplicative of the
amounts owed to the Participant under clause (x) above (collectively, the
“Buyback Price”). Upon receipt of the Buyback Price, the Participant shall
execute and deliver to the Agent, an assignment and release of the Participation
Interest assigning the Participation Interest to the Agent and relinquishing all
right of the Participant in the Loan and the Loan Documents, in a form agreed to
by the Agent and the Participant.


14.           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
representatives, administrators, successors and assigns; provided, however, that
(i) the Agent may assign this Agreement and its rights and obligations hereunder
to any entity acquiring the Note and Loan Documents with the prior written
consent of the Participant, and (ii) the Participant may not assign or transfer
all or any portion of this Agreement and its rights and obligations hereunder
without the prior written consent of the Agent.


15.           Governing Law.  This Agreement and the rights of the Agent and the
Participant shall be governed by and construed in accordance with the laws of
the State of Texas, without giving effect to its rules regarding conflict of
laws.


16.           Headings.  The headings of the sections in this Agreement are for
convenience of reference only and shall have no application in the
interpretation of this Agreement.


 
4

--------------------------------------------------------------------------------

 
17.           Exhibits.  The exhibits hereto are incorporated by reference to
the same extent as if fully set forth herein.


18.           Severability.  If any provision of this Agreement or application
to any party or circumstance shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.


19.           Further Assurances.  The parties agree to execute such other and
further documents as may be reasonably necessary or appropriate to consummate
the transactions contemplated by this Agreement.


20.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original.


21.           Entire Agreement; Amendment.  This Agreement together with its
exhibits contain the entire understanding and agreement of the Agent and the
Participant regarding the subject matter hereof and may not in any way be
altered, amended or modified except by an instrument in writing signed by the
Agent and the Participant.


 [The remainder of this page is left blank intentionally.]

 
37104.9/319539v1
UDF IV Participation Agreement
UDF III – Buff Signature Lot Inventory Line


 
5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been executed on this the ______ day of
March, 2010, effective for all purposes as of the Effective Date.






AGENT:
 
UNITED DEVELOPMENT FUNDING III, LP
 
By:           UMTH Land Development, L.P.
Its:           General Partner


By:           UMT Services, Inc.
Its:           General Partner
 
 
                     By:          /s/ Ben Wissink
   

                         
Name:      Ben Wissink
 

                         
Title:        Chief Operating Officer
 







PARTICIPANT:
 
UNITED DEVELOPMENT FUNDING IV
a Maryland real estate investment trust






  
                      By:        /s/ David Hanson
   

 
                        Name:
    David Hanson

 
                        Title:
      Chief Operating Office




 
37104.9/319539v1
UDF IV Participation Agreement
UDF III – Buff Signature Lot Inventory Line


 
6

--------------------------------------------------------------------------------

 

EXHIBIT A


LOAN DOCUMENTS


(see attached)











 
37104.9/319539v1
UDF IV Participation Agreement
UDF III – Buff Signature Lot Inventory Line


 
7

--------------------------------------------------------------------------------

 


LOAN PARTICIPATION AGREEMENT – BUFFINGTON TEXAS CLASSIC HOMES, LLC
(UDF III $2,000,000 Lot Inventory Loan to Buffington Texas Classic Homes, LLC)


This Loan Participation Agreement (this “Agreement”) is entered into effective
as of the 24th day of March, 2010 (the “Effective Date”) by and between UNITED
DEVELOPMENT FUNDING III, LP, a Delaware limited partnership as lender, agent and
assignor (the “Agent”), and UNITED DEVELOPMENT FUNDING IV, a Maryland real
estate investment trust as assignee and participant (the “Participant”).


R E C I T A L S:


A.           The Agent is the lender of that certain $2,000,000 revolving lot
inventory loan (the “Loan”) to Buffington Texas Classic Homes, LLC, a Texas
limited liability company, as successor-by-merger to Buffington Texas Classic
Homes, Ltd., a Texas limited partnership (“Borrower”).


B.           The Loan is evidenced and secured by the following: (i) that
certain Loan Agreement between Lender and Borrower dated effective as of August
21, 2008 (the “Loan Agreement”), (ii) that certain Secured Promissory Note in
the principal amount of $2,000,000 executed by Borrower and payable to the order
of the Agent and its assigns, dated as of even date with the Loan Agreement (the
“Note”), (iii) those certain Master Deeds of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filings executed by Borrower to Todd
Etter, trustee for the benefit of the Agent, and recorded in of various counties
in the State of Texas in which Borrower does business (collectively, as
previously amended, supplemented, assumed and assigned, the “Master Deed of
Trust”), (iv) each Short Form Deed of Trust executed by Borrower to Todd Etter,
trustee for the benefit of the Agent, which are recorded (or which will, in the
future, be recorded) in the Real Property Records of various counties in the
State of Texas in which Borrower does business (collectively, the “Short Form
Deeds of Trust”; the Master Deed of Trust and the Short Form Deeds of Trust are
referred to herein collectively as the “Deeds of Trust”), and (v) all other
guaranties, security agreements, assignments, certificates and other agreements
or documents, evidencing, securing, or otherwise documenting or giving notice of
the Loan and any performance or payment obligations with respect thereto,
described on Exhibit “A” including, without limitation, all modifications,
restructurings, extensions, consolidations and amendments of the foregoing
(collectively with the Loan Agreement, the Note, and the Deeds of Trust, the
“Loan Documents”).


C.           On the Effective Date, the outstanding balance of the Note is
$268,045.78, consisting of $265,704.47 in principal, and $2,341.31 in accrued,
unpaid interest.


D.           The Participant desires to purchase a 100% participation interest
in the Loan and the Loan Documents during the Participation Period (as
hereinafter defined) (the “Participation Interest”), and the Agent has agreed to
sell and assign the Participation Interest to the Participant.


E.           The Participant, as owner of the Participation Interest, desires to
appoint the Agent as its agent in connection with all rights and duties under
the Note and the Loan Documents, and the Agent has agreed to act as the
Participant’s agent with respect to the foregoing transactions.


A G R E E M E N T:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Agent and the Participant agree as
follows:


 
8

--------------------------------------------------------------------------------

 
1.           Assignment.  For valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Agent hereby agrees to sell,
transfer, assign, and convey, and does hereby sell, transfer, assign, and convey
to the Participant, and the Participant hereby agrees to purchase, accept and
receive, and does hereby purchase, accept and receive from the Agent, the
Participation Interest, in consideration for the payment of the Purchase Price
(as defined in Section 4 below).


2.           Participation Period.  The Participation Period shall commence on
the Effective Date and shall terminate on the earliest of (i) August 21, 2010,
which is the maturity date of the Loan (or, if maturity date of the Loan is
extended, to such date to which the Participation Period is extended as
referenced in a written extension agreement executed by the Participant and the
Agent), (ii) the date of an Agent Foreclosure Event (as hereinafter defined), or
(iii) the date of a Buyback Event (as hereinafter defined).  The Participant
shall be entitled to 100% of any interest accrued on the Note during the
Participation Period, but the Participant shall not be entitled to any interest
accrued on the Note during any period other than the Participation Period,
except for component of the Purchase Price (as hereinafter defined) attributable
to accrued interest.


3.           Assumption.  The Participant hereby assumes all funding obligations
of the Agent under the Loan Documents during the Participation Period.


4.           Purchase Price.  The Purchase Price (herein so called) to be paid
by the Participant for the Participation Interest shall be equal to the sum of
(x) $268,045.78, which is the outstanding balance of the Note on the Effective
Date, plus (y) the Participant’s assumption of all funding obligations of the
Agent under the Loan Documents during the Participation Period.  Absent manifest
error, the Participant’s books and records relating to the amounts so funded by
the Participant shall be conclusive evidence of the Purchase Price.


5.           Loan Funding Procedures.  Each time during the Participation Period
that the Agent receives an Advance Request (as such term is defined in the Loan
Agreement) from Borrower, the Agent shall deliver the Advance Request to the
Participant together with such other documents and information as is requested
by the Participant with respect to the Advance Request.  Upon receiving all
documents and information requested with respect to the Advance Request, the
Participant shall fund the principal amount of the Advance Request directly to
the title company closing the take down relating to such Advance Request upon
the Agent’s request.


6.           Payment of  Interest and Principal.  During the Participation
Period, the Agent shall cause Borrower to pay the Participant 100% of all
payments of principal and interest made by or on behalf of Borrower on the Note
or in respect of the Loan.  The Agent shall make cause all payments due to the
Participant under this Section 6 to be made promptly upon receipt of payment
from Borrower.  At any time upon the Participant’s request, the Agent shall
cause all payments made on the Note or in respect of the Loan to be paid
directly to the Participant.  All payments shall be made by wire transfer or
such other method as specified by the Participant.


7.           Appointment of the Agent.  The Participant hereby appoints the
Agent as its agent with respect to its Participation Interest, and hereby
authorizes the Agent on its behalf, and as deemed advisable by the Agent, to
monitor and administrate the Note and the Loan Documents, and to do any and all
acts and to make any and all decisions required, contemplated or advisable in
connection with the Note and the Loan Documents; provided, however, that the
Agent shall not take any action or make any decision without the prior written
consent of the Participant with respect to the following matters (the “Major
Decisions”):  (i) modification or amendment of the Note and the Loan Documents,
including, without limitation, extension of the maturity date of the Loan or any
increase in the amount of the Loan, (ii) the acceleration of the Note upon the
occurrence of an Event of Default (as such term is defined in the Note and the
Loan Documents), and (iii) enforcement of the rights and remedies available to
the holder of the Note and the Loan Documents.  The Agent’s powers to act on
behalf of the Participant shall be limited solely by the foregoing limitations
and by the terms and conditions of the Note and the Loan Documents.  Subject to
the obligation of the Agent to obtain the prior written consent of the
Participant with respect to Major Decisions, the Participant shall rely solely
upon the Agent with respect to its Participation Interest and the enforcement of
its rights under the Note and the Loan Documents, and shall not have any rights
separate from the Agent to take any action, make any decision, or enforce any
right under the Note and the Loan Documents.


 
9

--------------------------------------------------------------------------------

 
8.           Agreement to be Bound.  Each of the Participant and the Agent
hereby accepts, assumes and agrees to be bound by, and to perform in accordance
with, all of the terms and provisions of the Note and the Loan Documents, as
they may be modified or amended from time to time.


9.           Collateral Matters.
 
 
(a)           The Loan Documents are collateral for that certain Loan and
Security Agreement executed by the Agent in favor of Wesley J. Brockhoeft
(“Brockhoeft”), as lender to the Agent, dated as of September 21, 2009 or any
new loan documents evidencing a new or replacement line of credit to the Agent
from Brockhoeft or any new or substitute lender providing the Agent with a line
of credit (as such may be amended, modified, renewed, extended, superseded or
replaced from time to time, collectively, the “Agent Loan Agreement”).   Nothing
herein shall effect or impede the obligations of the Agent under the Agent Loan
Agreement.  Subject to the Agent’s obligation to repurchase the Participation
Interest upon an Agent Foreclosure Event (as hereinafter defined) as further set
forth in Section 11 below, the Participant accepts, assumes and agrees to be
bound by, all of the terms and provisions of the Agent Loan Agreement as they
relate to the Note and the Loan Documents (which are collateral for the Agent’s
obligations under the Agent Loan Agreement); provided, however, that such
agreement of the Participant shall not be deemed to create privity between the
Participant and Brockhoeft and his assigns, or any new or substitute lender
providing the Agent with a line of credit.


(b)           The Participation Interest is collateral for that certain Loan and
Security Agreement executed by the Participant in favor of Raley Holdings, LLC
(“Raley”), as lender to the Participant, dated as of March 8, 2010, or any new
loan documents evidencing a new or replacement line of credit to the Participant
from Raley or any new or substitute lender providing the Participant with a line
of credit (as such may be amended, modified, renewed, extended, superseded or
replaced from time to time, collectively, the “Participant Loan Agreement”).  
Nothing herein shall effect or impede the obligations of the Participant under
the Participant Loan Agreement.  The Agent hereby accepts, assumes and agrees to
be bound by, all of the terms and provisions of the Participant Loan Agreement
as they relate to the Participation Interest (which is collateral for the
Participant’s obligations under the Participant Loan Agreement); provided,
however, that such agreement of the Agent shall not be deemed to create privity
between the Participant and Raley and his assigns, or any new or substitute
lender providing the Participant with a line of credit.


10.           Indemnification by the Participant.  The Agent shall not be liable
or responsible for, and shall be saved, indemnified and held harmless by the
Participant, from and against any and all claims and damages of every kind
relating to (a) its performance as the Agent hereunder and under the Note and
the Loan Documents; (b) the performance or nonperformance of any act by the
Agent hereunder and under the Note and the Loan Documents, (c) Borrower’s
failure to pay the Note  in full or to comply with any of its obligations under
the Note and the Loan Documents, or any "default" or "event of default" by
Borrower under the Note and the Loan Documents, or any breach by Borrower of any
representation, warranty, covenant or agreement contained in the Note and the
Loan Documents, (d) the Agent’s enforcement, or lack of enforcement of any right
it may have individually or on behalf of the Participant arising under the Note
and the Loan Documents; and (e) the Participant’s loss of its investment in the
Participation Interest, in whole or in part, should such loss occur for any
reason; provided, however, that the Participant shall have no indemnity
obligations under this Section 10 to the extent that any claims or damages arise
from (1) the gross negligence or willful misconduct of the Agent in the
following matters: (x) its performance as the Agent hereunder, (y) the
performance or nonperformance of any act by the Agent hereunder and under the
Note and the Loan Documents, or (z) the Agent’s enforcement, or lack of
enforcement of any right it may have individually or on behalf of the
Participant arising under the Note and the Loan Documents, (2) the foreclosure
by Brockhoeft or his assigns, or any new or substitute lender providing the
Agent with a line of credit, of the Note and the Loan Documents or any
collateral therefor, or the performance or nonperformance of any act by the
Agent or Brockhoeft or his assigns, or any new or substitute lender providing
the Agent with a line of credit, under or in connection with the Loan Agreement
(any such event is referred to herein as an “Agent Foreclosure Event”), or (3)
the breach by the Agent of its obligations under Sections 11 and 13 of this
Agreement.


 
10

--------------------------------------------------------------------------------

 
11.           Agent Foreclosure Event.  Upon an Agent Foreclosure Event, the
Participation Period shall terminate automatically and the Agent shall
repurchase the Participant’s Interest in accordance with Section 13 below.


12.           Buyback Event.  The Participant shall have the option to terminate
the Participation Period at any time by giving the Agent thirty (30) days
written notice of its intent to require the Agent to repurchase the
Participation Interest (a “Buyback Event”).


13.           Termination of Participation Interest.  Upon termination of the
Participation Period for any reason, the Agent shall pay the Participant an
amount equal to (x) the outstanding principal amount of the Note, on the date of
termination, together with all accrued interest due thereon, plus (y) any
amounts due to the Participant under Section 6 which were not previously paid to
the Participant, but only to the extent such amounts are not duplicative of the
amounts owed to the Participant under clause (x) above (collectively, the
“Buyback Price”). Upon receipt of the Buyback Price, the Participant shall
execute and deliver to the Agent, an assignment and release of the Participation
Interest assigning the Participation Interest to the Agent and relinquishing all
right of the Participant in the Loan and the Loan Documents, in a form agreed to
by the Agent and the Participant.


14.           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
representatives, administrators, successors and assigns; provided, however, that
(i) the Agent may assign this Agreement and its rights and obligations hereunder
to any entity acquiring the Note and Loan Documents with the prior written
consent of the Participant, and (ii) the Participant may not assign or transfer
all or any portion of this Agreement and its rights and obligations hereunder
without the prior written consent of the Agent.


15.           Governing Law.  This Agreement and the rights of the Agent and the
Participant shall be governed by and construed in accordance with the laws of
the State of Texas, without giving effect to its rules regarding conflict of
laws.


16.           Headings.  The headings of the sections in this Agreement are for
convenience of reference only and shall have no application in the
interpretation of this Agreement.


 
11

--------------------------------------------------------------------------------

 
17.           Exhibits.  The exhibits hereto are incorporated by reference to
the same extent as if fully set forth herein.


18.           Severability.  If any provision of this Agreement or application
to any party or circumstance shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.


19.           Further Assurances.  The parties agree to execute such other and
further documents as may be reasonably necessary or appropriate to consummate
the transactions contemplated by this Agreement.


20.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original.


21.           Entire Agreement; Amendment.  This Agreement together with its
exhibits contain the entire understanding and agreement of the Agent and the
Participant regarding the subject matter hereof and may not in any way be
altered, amended or modified except by an instrument in writing signed by the
Agent and the Participant.


 [The remainder of this page is left blank intentionally.]

 
37104.9/319509v1
UDF IV Participation Agreement
UDF III – Buff TX Classic Lot Inventory Line


 
12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been executed on this the ______ day of
March, 2010, effective for all purposes as of the Effective Date.






AGENT:
 
UNITED DEVELOPMENT FUNDING III, LP
 
By:           UMTH Land Development, L.P.
Its:           General Partner


By:           UMT Services, Inc.
Its:           General Partner
 
 
                 By:        /s/ Ben Wissink
   

                        
 Name:    Ben Wissink
 

 
                       Title:      Chief Operating Officer
 







PARTICIPANT:
 
UNITED DEVELOPMENT FUNDING IV
a Maryland real estate investment trust






 
                      By:        /s/ David Hanson
   

 
                        Name:
    David Hanson

 
                        Title:
      Chief Operating Officer




 
37104.9/319509v1
UDF IV Participation Agreement
UDF III – Buff TX Classic Lot Inventory Line


 
13

--------------------------------------------------------------------------------

 

EXHIBIT A


LOAN DOCUMENTS


(see attached)











 
37104.9/319509v1
UDF IV Participation Agreement
UDF III – Buff TX Classic Lot Inventory Line


 
14

--------------------------------------------------------------------------------

 
